                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

IZET BECIREVIC                                     §
                                                   §   Civil Action No. 4:18-CV-363
v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                   §
NAVIENT SOLUTIONS, LLC                             §

                MEMORANDUM ADOPTING REPORTS AND
         RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the reports of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On May 30, 2019, the reports of the Magistrate Judge (Dkts. #70; #71) were entered containing

proposed findings of fact and recommendations that Plaintiff’s Motion for Partial Summary

Judgment (Dkt. #39) be denied, Defendant Navient Solutions, LLC’s Motion for Summary

Judgment (Dkt. #45) be granted, and that Defendant’s Motion for Sanctions (Dkt. #37) and

Plaintiff’s “Opposed Motion for Sanctions against Defendant Navient” (Dkt. #49) each be denied.

Having received the reports of the Magistrate Judge, having considered Plaintiff’s Objections

(Dkt. #74), Defendant’s Response (Dkt. #76), and having conducted a de novo review, the Court

is of the opinion that the Magistrate Judge’s reports should be adopted.

                                 RELEVANT BACKGROUND

       The underlying facts of this case have been set forth previously; as such, the Court sets

forth only those facts pertinent to Plaintiff’s objections. Plaintiff’s Complaint, filed on May 16,

2018, asserts claims for: (1) breach of contract; and (2) fraud (false misrepresentation) (Dkt. #1).

Both of Plaintiff’s claims relate to his student loans (Dkts. #1 at p. 2; #45 at p. 3; #45-2 at p. 3;

#45-2 at p. 9). Defendant is the servicer of Plaintiff’s loans and Educational Credit Management

Corporation (“ECMC”) is the guarantor of the loans for all relevant times (Dkt. #45-2 at p. 3).
       In September 2016, Plaintiff sought temporary forbearance of his student loans (Dkt. #45-

2 at pp. 4, 27). In connection therewith, Plaintiff submitted to Defendant a “Loan Discharge

Application: False Certification,” and a request for forbearance on September 18, 2016 (Dkt. #45-

2 at pp. 4, 27). Defendant approved Plaintiff’s request and sent Plaintiff confirmation on

September 26, 2016, which explained that Plaintiff’s loan payments would not resume until April

28, 2017 (Dkt. #45-2 at p. 30). On October 5, 2016, Plaintiff was further granted an administrative

forbearance, which was retroactively set to begin on September 12, 2016, and end on September

11, 2017 (Dkt. #45-5 at p. 3).

       Plaintiff’s false certification discharge application was denied by ECMC on November 28,

2016 (Dkt. #45-2 at p. 40). ECMC “instructed [Plaintiff] to either confirm the debt or appeal

[ECMC’s] decision within 30 days” (Dkt. #45-2 at p. 40). Plaintiff appealed the denial to the

United States Department of Education (Dkt. #45-2 at p. 44). The Department of Education

affirmed ECMC’s determination to deny Plaintiff’s discharge application on February 14, 2017

(Dkt. #45-2 at p. 44). Subsequently, ECMC sent Plaintiff a final acknowledgment of the debt and

gave Plaintiff 30 days to return a form acknowledging the debt (Dkts. #45-2 at p. 44; #45-

4 at p. 133). Plaintiff was warned that if he did not return the “False Certification Appeal

Response” form within 30 days, the lender would be directed to file a default claim on Plaintiff’s

loans (Dkt. #45-4 at p. 133). Plaintiff failed to timely submit the False Certification Appeal

Response form acknowledging his debt (Dkt. #45-4 at p. 93). No evidence exists in the record to

the contrary. On March 23, 2017, Defendant was notified by ECMC that it would create and pay

a default claim as Plaintiff had not reaffirmed the debt (Dkt. #45-2 at pp. 4, 46). Shortly thereafter,

on March 29, 2017, a default claim was posted to Plaintiff’s account (Dkts. #45-2 at p. 5; #45-

5 at p. 13). Plaintiff avers that he received a letter dated April 2, 2017, from Defendant stating that




                                                  2
he was not required to make payments on his loans until September 11, 2017 (Dkt. #58 at p. 3).

Defendant disputes the authenticity of such letter and denies ever creating and/or sending such to

Plaintiff (Dkt. #45 at pp. 8–9).

         On May 16, 2018, Plaintiff initiated the instant lawsuit against Defendant. This is

Plaintiff’s second lawsuit related to these student loans. See Becirevic v. Educational Credit

Management Corp., No. 4:17-cv-00632-RAS-CAN (E.D. Tex. 2018). On May 30, 2019, the

Magistrate Judge entered a report (Dkt. #70) recommending that Defendant’s Motion for Summary

Judgment (Dkt. #45) be granted and Plaintiff’s Motion for Partial Summary Judgment (Dkt. #39)

be denied. The Magistrate Judge additionally entered a second report (Dkt. #71), on that same

date, recommending that Defendant’s Motion for Sanctions (Dkt. #37) and Plaintiff’s “Opposed

Motion for Sanctions against Defendant Navient” (Dkt. #49) each be denied. On June 18, 2019,

Plaintiff filed Objections to the United States Magistrate Judge’s Report and Recommendation

(Dkt. #74). On June 26, 2019, Defendant filed its Response to Plaintiff’s Objections (Dkt. #76).

On July 3, 2019, Plaintiff moved for leave to file a reply (Dkt. #78); Defendant notified the Court

on July 15, 2019 that it opposes the request for leave (Dkt. 79).1

                     OBJECTIONS TO REPORT AND RECOMMENDATION

         A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects.              28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3).


1
   As Defendant indicates, pursuant to Local Rule CV-72(c), “[o]bjections to reports and recommendations and any
response thereto shall not exceed eight pages. No further briefing is allowed absent leave of court.” E.D. Tex. L.R.
CV-72(c). Plaintiff requested leave to file a reply on July 3, 2019 (Dkt. #78); however, “[m]otions for leave to file a
document should be filed separately and immediately before the document for which leave is sought.” E.D. Tex. L.R.
CV-7(k). No reply was provided in connection with Plaintiff’s request and thus his motion should be denied. In
addition, even assuming that Plaintiff was entitled to a reply, “[t]he [C]ourt need not wait for the reply. . . before ruling
on the motion.” E.D. Tex. L.R. CV-7(f). Further, in the instant case, the Parties have extensively briefed the relevant
issues; additional briefing is not likely to further aid the Court in its resolution of Plaintiff’s objections. Accordingly,
the Court denies the request and proceeds to consider Plaintiff’s objections.


                                                             3
       Plaintiff makes no objections to the Magistrate Judge’s second report (Dkt. #71) denying

both Plaintiff’s and Defendant’s Motions for Sanctions. As such, the Court adopts the conclusions

and recommendations of the Magistrate Judge denying the Parties’ Motions for Sanctions and

considers herein Plaintiff’s objections to the remaining report.

       The Magistrate Judge recommended that Defendant’s Motion for Summary Judgment be

granted and Plaintiff’s Motion for Partial Summary Judgment be denied (Dkt. #70). Specifically,

the Report recommended that Plaintiff’s breach of contract claim be dismissed because: (1) no

breach exists and Plaintiff failed to proffer evidence of any breach; and (2) Plaintiff failed to allege

that he suffered damages as a result of any purported breach (Dkt. #70 at pp. 9–13). The Report

further recommended that Plaintiff’s fraud claim be dismissed because Plaintiff had failed to create

a genuine issue of material fact as to both the knowledge and damages elements of his fraud claim,

and further, that Plaintiff’s unsupported and conclusory allegations did not entitle Plaintiff to

summary judgment (Dkt. #70 at pp. 14–20).

       Plaintiff raises objections regarding both his breach of contract and fraud claims (Dkt. #74).

The bulk of Plaintiff’s objections dispute the factual recitation of the case, including the statements

that: (1) Plaintiff was granted an administrative forbearance set to end September 11, 2017; (2)

Plaintiff failed to acknowledge his loans by the 30-day deadline of March 16, 2017, and as a result,

his loans went into default; (3) Plaintiff’s Loans were defaulted by ECMC; (4) ECMC initiated

and paid a default claim on Plaintiff’s Loans; (5) Defendant agreed only to temporarily postpone

Plaintiff’s student loan payments; and (6) Plaintiff’s loans were defaulted because Plaintiff failed

to acknowledge his student loan debt and not because he failed to make payments on his loans.

Each of these objected-to factual recitations relate to Plaintiff’s breach of contract claim. Plaintiff

additionally objects, as to his fraud claim, to the statements contained in the Report that: (1)




                                                   4
Plaintiff offers only conclusory allegations; and (2) Plaintiff has not offered evidence that

Defendant acted willfully or recklessly.2

Breach of Contract Claim—Factual Disputes

         Plaintiff takes umbrage with the Magistrate Judge’s recitation of the factual history of this

case, and repeatedly contends Defendant has failed to proffer sufficient summary judgment

evidence. Indeed, Plaintiff argues Defendant does not have evidence showing Plaintiff failed to

reaffirm the debt in question (Dkt. #74 at p. 3). As an initial matter, Plaintiff misunderstands his

burden at summary judgment. Plaintiff, the nonmovant, bears the burden of proof on his breach

of contract claim at trial; therefore, Plaintiff (not Defendant) must come forward with evidence at

summary judgment of each of the essential elements of his claim. All Defendant, as the movant

without the burden of proof at trial, need do is point to an absence of evidence. Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986); Lavespere v. Niagra Machine and Tool Works, Inc., 910 F.2d

167, 178 (5th Cir.1990). Plaintiff’s failure to produce proof as to any essential element of a claim

renders all other facts immaterial. See TruGreen Landcare, L.L.C. v. Scott, 512 F. Supp.2 d 613,

623 (N.D. Tex. 2007).

         The Report found, as it relates to the purported breach:

         Plaintiff has produced no evidence that Defendant defaulted his loans for failure to
         make payments while the loans were in forbearance and therefore cannot show that
         Defendant breached any duty or obligation as set forth in the forbearance letter.
         Rather, the summary judgment evidence makes clear that the loans were defaulted
         because Plaintiff failed to acknowledge his student loan, and not instead as a result
         for failure to make payments on his loans [Dkt. 45-4 at 93]….Because Plaintiff fails
         to proffer evidence of the element of breach—that Defendant defaulted Plaintiff’s
         loans in violation of the forbearance agreement—Defendant is entitled to summary
         judgment as to Plaintiff’s breach of contract claim….Furthermore, Plaintiff’s

2
  As Defendant notes, Plaintiff does not object to many of the Report’s findings, including that Plaintiff “cannot show
that Defendant breached any duty or obligation as set forth in the forbearance letter,” failed to show damages incurred
as a result of any alleged breach of any contract, failed to produce evidence that he relied on a misrepresentation to
his detriment, and failed to produce evidence related to damages of his fraud claim. These findings alone support
granting summary judgment to Defendant on Plaintiff’s claims.


                                                          5
        breach of contract claim fails for an additional reason: Plaintiff has failed to
        adequately allege that he suffered damages as a result of Defendant’s purported
        breach of the contract.

(Dkt. #70 at pp. 11–12).

        As the Magistrate Judge found, the summary judgment evidence specifically indicates that

Plaintiff’s loans were defaulted by ECMC because he failed to timely acknowledge his debt after

his false certification discharge application was denied (Dkt. #45-4 at p. 93).                     Plaintiff has

proffered no evidence that he did timely acknowledge his debt, and contrary to Plaintiff’s assertion,

Defendant did produce evidence that Plaintiff failed to reaffirm the debt and that such failure was

the reason for the default of his loans. Specifically, a letter from ECMC dated March 23, 2017,

explicitly indicates:

        [ECMC] is returning the below referenced Claim for the reasons listed…. Borrower
        denied for false cert discharge, borrower appealed denial, appeal sent to Dept of Ed
        for review, ED upheld deni[al] borrower given 30 days to reaffirm debt, borrower
        did not therefore per Fed Regs borrower automatically defaults. ECMC will create
        and pay a DF claim.

(Dkt. #45-2 at p. 46) (emphasis added). Having shown Plaintiff’s loans were not defaulted due to

the alleged violative action—i.e., defaulting the loans due to failure to submit payment—the

burden is with the nonmovant, here the Plaintiff, to show why summary judgment should not be

granted. Plaintiff has failed to produce any record evidence that his loans were defaulted for any

other reason than as indicated by ECMC in its March 23, 2017 letter.3 Plaintiff fails to demonstrate

a genuine issue of material of fact related to his breach of contract claim. Plaintiff’s objections are

overruled.


3
  Plaintiff is correct that he requested a review of the ECMC decision denying his false certification discharge
application (Dkt. #45-4 at p. 107). However, his December 5, 2016 letter informing ECMC of his intent to appeal
ECMC’s decision to the Department of Education is not proof of Plaintiff’s reaffirmation or acknowledgment of his
debt after the Department of Education affirmed the denial. After the Department of Education had denied Plaintiff’s
false certification discharge application, Plaintiff was to submit a “False Certification Appeal Response”
acknowledging his debt within 30 days; this he did not do and has provided no summary judgment evidence to the
contrary.


                                                         6
Fraud Claim—Conclusory Allegations

       Regarding the Report’s finding on Plaintiff’s fraud claim, Plaintiff sets forth a series of

purportedly undisputed facts that he argues support his claim. Plaintiff contends that “the evidence

in Tea Leaf Session clearly shows that Defendant [] knowingly and recklessly furnished false

information to the Plaintiff on April 2, 2017” and “Defendant knew that information furnished to

the Plaintiff on April 2, 2017 [was] false” (Dkt. #74 at p. 7). Plaintiff cites to documents entitled

“Account Summary,” “Loan Details,” and “Estimated Payment Schedule” to support his

contention that Defendant knowingly and recklessly furnished false information (Dkt. #74 at p. 7).

Plaintiff asserts that the Defendant knew these records were false “because Defendant admit[ed]

that ECMC terminated Navient from any further loan servicing on March 23, 2017” and “because

Defendant[’s] own documents marked NSL000053 confirm that September 11, 2017 ne[v]er

existed” (Dkt. #74 at p. 7). The evidence presently in the record does not comport with or

otherwise support Plaintiff’s assertions. The letter dated March 23, 2017 indicates ECMC would

pay a default claim (Dkt. #45-2 at p. 46), and the borrower correspondence history records indicate

that the claim was paid as a default; there is no indication that Defendant was terminated as servicer

for the lender on March 23, 2017. Further, it is unclear how a record indicating that Plaintiff’s

forbearance was set to end on September 11, 2017—when it was originally set for April 28, 2017

(Dkt. #45-2 at p. 30)—is evidence of fraudulent intent, and Plaintiff provides no further

explanation to illuminate the Court.      “Under Texas law, a fraud claim requires a material

misrepresentation, which was false, and which was either known to be false when made or was

asserted without knowledge of its truth, which was intended to be acted upon, which was relied

upon, and which caused injury.” Cordero v. Avon Products, Inc., 629 F. App’x 620, 624 (5th Cir.

2015). Simple allegations that Defendant possessed fraudulent intent is not sufficient to establish




                                                  7
    Plaintiff’s fraud claim. Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir. 2008).

    Additionally, Plaintiff still fails to allege and/or demonstrate that he relied on any purported

    misrepresentation to his detriment or that he suffered damages as a result of such reliance. See

    Stewart v. Geovera Specialty Ins. Co., No. H-14-3162, 2015 WL 12778800, at * 4 (S.D. Tex. Oct.

    21, 2015). Plaintiff’s fraud claim fails as a matter of law. Plaintiff’s objections are overruled.

                                             CONCLUSION

           Having considered Plaintiff’s Objections (Dkt. #74), Defendant’s Response (Dkt. #76), and

    having conducted a de novo review, the Court adopts the Magistrate Judge’s reports

    (Dkts. #70; #71) as the findings and conclusions of the Court.

           It is, therefore, ORDERED that Plaintiff Izet Becirevic’s Motion for Partial Summary

    Judgment (Dkt. #39) is DENIED, Defendant Navient Solutions, LLC’s “Motion for Summary

    Judgment (Dkt. #45) is GRANTED, and Plaintiff’s claims for breach of contract and fraud are

    DISMISSED WITH PREJUDICE.

           It is further ORDERED that Defendant’s Motion for Sanctions (Dkt. #37) and Plaintiff’s

.   “Opposed Motion for Sanctions against Defendant Navient” (Dkt. #49) are each hereby DENIED.

           It is further ORDERED that Plaintiff’s Motion for Leave to File Reply (Dkt. #78) is

    DENIED.

           IT IS SO ORDERED.
            SIGNED this 9th day of September, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      8
